Citation Nr: 0843996	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $74,640.

2.  Whether an overpayment of pension benefits in the amount 
of $74,640 was properly created.  

(The issue of entitlement to compensation benefits for a 
cervical spine disorder, pursuant to 38 U.S.C.A. § 1151, is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in October 
2003, which denied waiver of recovery of an overpayment in 
the amount of $74,640.  In August 2008, the veteran appeared 
at a hearing held at the RO before the undersigned (i.e., 
Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for VA pension benefits in 
September 1992; according to this document, as well as 
Eligibility Verification Reports (EVR) dated in October 1993 
and September 1994, the veteran was married but separated, 
and did not contribute to his wife's support.  He reported 
his home address as "Knoll" (addresses are not fully 
reported to preserve confidentiality).  He was awarded 
pension benefits in an amount based on his status as a single 
veteran with dependent children, and on zero countable 
income.  

Subsequently, the RO received private medical records 
indicating that the veteran was employed at Bivens & Sons, 
and was living with his wife, who was also employed, by the 
City of Houston.  In October 2003, the RO retroactively 
terminated the veteran's pension benefits, effective in 
September 1997, resulting in an overpayment in the amount of 
$74,640, representing all VA pension payments he had received 
from September 1997 to December 2002.  He requested a waiver, 
and the COWC denied the waiver request on the basis that 
fraud or bad faith was shown in the creation of the 
overpayment.  However, the statement of the case and the 
supplemental statement of the case only discussed the factors 
of equity and good conscience; it is not clear whether the RO 
changed the basis for the decision, or simply failed to 
provide a relevant discussion.  In this regard, if fraud, 
misrepresentation, or bad faith is shown, waiver of recovery 
of the debt is precluded by law, and the principles of equity 
and good conscience are not for application.  38 U.S.C.A. § 
5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2004).  

In addition, the veteran also disputed the creation of the 
debt in a notice of disagreement received in January 2004.  
Specifically, he stated that he was separated from his wife, 
and not contributing to her support (and thus her income 
should not be counted), and that he did not have any income 
throughout the period.  (More recent evidence shows that the 
veteran's wife died in a motor vehicle accident in mid-2004.  
However, the period of consideration in this appeal extends 
from 1997 to 2002, and, therefore, the veteran's marital 
status during that period must be examined, notwithstanding 
her subsequent tragic death.)  The issue of the validity of 
the debt is implicit in the issue of waiver and must be 
addressed prior to, or simultaneously with, a decision on the 
waiver issue.  38 C.F.R. § 1.911(c) (2008); see Schaper v. 
Derwinski, 1 Vet.App. 430 (1991).  In addition, the Court has 
held that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Further development is indicated with respect to the creation 
issue, prior to the statement of the case.  The file contains 
conflicting information as to both the veteran's relationship 
with his wife and his employment status during the relevant 
time period, from 1997 through 2002.  For example, in a 
statement of income provided to VA in February 2003, the 
veteran reported that he was not employed, received no 
employment income, that he was separated from his wife, and 
that his address was Knoll and his wife's address was 
Furlong.  However, also in February 2003, a Patient 
Information Verification from Family Practice Associates 
identifies the veteran's information, including his address 
as Furlong; his employer as Bivens & Sons; his marital status 
as married; and the name of the insured was that of his wife.

With respect to whether he was separated from his wife, if a 
veteran and spouse are living together, the veteran's spouse 
is a dependent; thus, her income would be countable.  
38 C.F.R. § 3.23(d).  Moreover, a person shall be considered 
as living with his or her spouse even though they reside 
apart unless they are estranged.  38 U.S.C.A. § 1521(h); 
38 C.F.R. § 3.60.  

According to a March 2002 interim summary pertaining to the 
veteran's participation in a substance dependence treatment 
program from December 2001 to May 2002, he and his wife had 
separated at times due to his substance abuse, but he owned 
his own home, where he lived with his wife and children.  
Other evidence of their cohabitation includes a November 1998 
medical report sent to the veteran at the Furlong address.  
In March 1999, his doctor spoke with the veteran's wife on 
the phone regarding his activity level.  In July 2000, he 
reported to his doctor that he had taken some of his wife's 
prescription medication.  In August 2000, he again reported 
that his address was the Furlong address, which he later 
stated only belonged to his wife.  Patient Information 
Verification dated in 1999 and 2000 from Family Practice 
Associates show that the veteran's information included his 
address as Furlong; his marital status as married; and that 
he was receiving treatment under his wife's insurance policy.  
In January 2002, a VA treatment psychosocial history was 
obtained, which revealed that the veteran lived at the Knoll 
address with his wife and sons.  He was noted to be 
"separated" from his wife, in that they slept in separate 
rooms.  He said that his wife worked and they split the 
bills.  

While sleeping in separate bedrooms in the same home cannot 
be considered a separation, for VA dependency purposes, 
several VA treatment records dated from June to December 2002 
indicate that the veteran was separated during this time 
period, and on occasion, it was reported that he was living 
with his mother.  However, in April and May 2003, he stated 
that the separation was due to his incarceration, but the 
evidence does not show another incarceration after his 
release in August 1990, and there are numerous instances of 
their cohabitation after that date.  In May 2003, he reported 
his wife's address as Furlong and his own as Knoll, but the 
record shows a number of instances on which the veteran said 
his address was Furlong, and other times in which his and his 
wife's address was Knoll.  In January 2004, he said he had 
been separated for 18-19 years, but the record clearly 
contradicts a separation of that duration, and there is no 
evidence, other than the veteran's own statements, that any 
separation was an estrangement.  Therefore, unless the 
veteran shows a separation of residence with estrangement, 
his wife must be counted as his dependent, and her income 
counted.

Under the applicable governing legal criteria, the maximum 
rate of pension is reduced by the amount of the countable 
income of the beneficiary.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. § 3.23 (2004).  In determining income for purposes 
of entitlement to pension under the improved pension program, 
payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded under 38 C.F.R. § 3.272.  
38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2008).  

Business, farm or professional income is countable as income 
for VA purposes and includes gross income from a business, 
farm or profession as reduced by the necessary operating 
expenses such as cost of goods sold, or expenditures for 
rent, taxes, and upkeep, or costs of repairs or replacements.  
38 C.F.R. § 3.271(c) (2008).  

Concerning his income during the period from 1997 to 2002, in 
support of his claim, the veteran submitted two documents 
dated in June 1995, in which he reportedly transferred his 
share of ownership in "Bivens & Sons Motor" to another 
individual.  However, in April 1997, private medical records 
show that the veteran reported his occupation as car sales, 
with Bivens & Sons Motors.  Again, the Patient Information 
Verification dated in August 2000 and February 2003 from 
Family Practice Associates notes that the veteran's employer 
was Bivens & Sons.  

Private medical records show that in March 1999, the veteran 
was reported to be working as a mechanic.  However, in April 
1999, it was noted that he was currently not working.  Later, 
he reported to his private doctor in February 2000 that he 
had started a new job, which would be a better opportunity 
for him.  In January 2001, he was noted to have sustained an 
injury at work, which occurred at home as the veteran was 
self-employed.  Reportedly, he had hurt his back in a scuffle 
with an employee.  

In a "Report of Income From Property or Business" dated in 
June 2003, he said that he had no income, due to investment 
losses.  He did not further specify the losses, although he 
said the business was used car sales.  Moreover, he did not 
identify the time period covered by his statement.  This 
statement is insufficient to establish a lack of income 
during the period from 1997 through 2002.

In a February 2003 income statement, he reported $1,000 in 
Social Security Administration (SSA) income; handwritten on 
that document was the notation that he no longer received the 
benefit.  This suggests he may have been receiving benefits 
at some point, although whether they were SSA benefits 
(countable as income) or SSI (not countable as income for VA 
pension purposes) is not known.  SSA must be asked to verify 
whether the veteran received SSA benefits during the 
applicable time period.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, from SSA, a copy of any SSA 
disability determinations pertaining to 
the veteran, entered or effective 
during the calendar years from 1997 
through 2002.  All medical, employment, 
and other records relied upon for any 
such determinations should also be 
provided.  If the veteran was in 
receipt of SSA disability benefits for 
any or all of this period, the amount 
and duration of the payments should be 
obtained as well.  

2.  The veteran should be asked to 
complete and return VA Form 4185, "Report 
of Income From Property or Business," for 
each year from 1997 through 2002.  All 
sections of the form must be completed or 
explained, unless it is self-evident that 
a particular entry does not pertain to the 
type or nature of business described in 
question 9 of the form.  A simple 
statement of "investment losses" is 
insufficient.  If information is deemed 
unreliable or incomplete, verification 
should be requested.  

3.  Ask the veteran to submit a statement 
of all other income received for each of 
the years from 1997 through 2002.  In 
addition, unless he can submit credible 
verification that he and his wife were 
separated and estranged, he must provide 
his wife's income during those years as 
well.  If information is deemed unreliable 
or incomplete, verification should be 
requested.  

4.  Ask the veteran to complete and return 
an updated Financial Status Report, 
listing all current assets, debts, income 
and expenses.  If information is deemed 
unreliable or incomplete, verification 
should be requested.  

5.  After completion of the above and any 
additional development deemed necessary, 
review the issue of whether the 
overpayment in the amount of $74,640 was 
properly created.  If so, furnish the 
veteran and his representative a statement 
of the case with regard to that issue, 
which includes the relevant regulations 
pertaining to a dependent spouse and 
countable income (see discussion above).  
The veteran should be informed of his 
appeal rights and of the actions necessary 
to perfect an appeal on this issue.  The 
issue should only be returned to the Board 
if the appeal is perfected. 

6.  The COWC should review the issue of 
entitlement to waiver of recovery of the 
overpayment.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  If fraud, misrepresentation, or bad 
faith is found to be present, this must be 
discussed in the supplemental statement of 
the case.  If the COWC finds no fraud, 
misrepresentation, or bad faith to be 
present, this should be stated, along with 
a discussion of the elements of equity and 
good conscience.  After affording the 
veteran and his representative an 
opportunity to respond the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




